ALLOWABILITY NOTICE
Applicant’s response, received 12/09/2021, to the previous office action has been considered and made of record. Claims 1-5, 7-13, 15-20, and 22 are pending further examination.

Response to Arguments
Applicant's arguments, filed 12/09/2021, with respect to the presented claim amendments and the previously presented 35 USC 102 prior art rejections of claims 1-5, 7-13, 15-20, and 22 have been fully considered and are persuasive. Applicant’s arguments are persuasive for at least the reasoning that the previously cited prior art reference of Vemury (US 2017/0032485) used in the prior art rejection of each the claims has not disclosed the amendments of the currently presented independent claims 1, 9, and 17. For at least this reason, the previously presented 35 USC 102 rejections of all claims have been withdrawn.
Applicant's arguments, filed 12/09/2021, with respect to the presented claim amendments and the previously presented 35 USC 112(a) rejections of claims 1-5, 7-13, 15-20, and 22 have been fully considered and are persuasive. Applicant’s arguments are persuasive for at least the reasoning that the currently presented set of claim limitations has eliminated the claim language requiring the presentation of the 35 USC 112(a) rejection. 

Allowable Subject Matter
Claims 1-5, 7-13, 15-20, and 22 (renumbered 1-19 for issue) allowed.
The following is an examiner’s statement of reasons for allowance:
Each of independent claims 1, 9, and 17 has been further amended to include “providing access to a user of a computing device, wherein providing access comprises allowing use, by the user, of the computing device and/or applications associated with the computing device without requiring the user to login, register, or provide identifying information to the computing device and/or applications and without the computing device and/or applications having stored information about the user”. These presented claim limitations have clarified the origination of the data used for user to be verified by the system. The system of the previously cited closest known prior art Vermury requires a prior registration of data at some location at a time prior to the verification of the user by the system (para 0069-0071, 0063, 0099-0105, and 0139-0140). Thus Vermury does not disclose the currently presented set of claim limitations of the independent claims. Additionally, neither the known prior art, cited prior art, or reasonable combinations thereof have anticipated or made obvious the limitations of the currently presented claim-set. Therefore, independent claims 1, 9, 17 and their corresponding dependent claims 2-5, 7-8, 10-13, 15-16, 18-20, and 22 are in condition for allowance over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        



/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666